Citation Nr: 1045181	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-10 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 9, 2005 for 
the grant of service connection for hearing loss, right ear.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by the Indianapolis, Indiana Regional Office (RO), which 
granted service connection for right ear hearing loss; a 0 
percent rating was assigned, effective June 9, 2005.  The Veteran 
perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim of service 
connection for right ear hearing loss on February 14, 1978.  

2.  In April 1978, the RO sent the Veteran a letter requesting 
additional information and evidence regarding the claim; the 
letter specifically informed the Veteran that if no additional 
information or evidence was received within one year, no benefits 
would be payable on the basis of the claim; there was no 
response.  

3.  In a July 1978 rating decision, the Veteran's claim was 
denied; he did appeal this denial and the decision became final.

4.  The RO received a new claim for service connection for 
bilateral hearing loss on June 9, 2005; in a November 2005 rating 
decision, the RO granted service connection for right ear hearing 
loss, effective June 9, 2005.  

5.  There was no informal claim, formal claim, or written intent 
to file a claim to reopen the issue of service connection for 
right ear hearing loss prior to June 9, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 9, 2005 for the 
grant of service connection for right ear hearing loss have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.155, 3.158, 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in August 2005 with regard to the underlying 
service connection claim.  As detailed, the Veteran perfected an 
appeal as to the effective date assigned.  Entitlement to an 
earlier effective date is a downstream issue from that of service 
connection (for which a VCAA letter was duly sent in August 
2005), thus another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  He has not indicated that there is any 
additional evidence that VA has not yet obtained that should be 
secured to help substantiate his claim.  Consequently, the Board 
finds that the VCAA notice and duty-to-assist requirements have 
been met.  


II.  Governing Laws and Regulations for Earlier Effective Date.

The effective date of an award of service connection based on a 
claim received more than one year after a Veteran's discharge 
from service will be the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary. 38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefit sought. Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155(a) (2010).  

According to 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158.  

If a decision by the RO goes unappealed, such is final.  A final 
and binding RO decision shall not be subject to revision on the 
same factual basis except by duly constituted appellate 
authorities or except on the basis of clear and unmistakable 
error (CUE), as provided in 38 C.F.R. § 3.105 of this part. If a 
claimant wishes to reasonably raise CUE, "there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be given 
as to why the result would have been manifestly different but for 
the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


III.  Legal Analysis.

The Veteran claims that the effective date for the award of 
service connection for right ear hearing loss should be at least 
March 1976 when his private employer conducted a hearing test and 
notified him that he had decreased hearing.  

Historically, the Board notes that the Veteran's initial claim 
for service connection for decreased hearing in the right ear (VA 
Form 21-526) was received at the RO on February 14, 1978.  

On April 11, 1978, the Indianapolis, Indiana RO sent the Veteran 
a letter referring to the claim for compensation.  The letter 
indicates that the Veteran should submit additional evidence to 
show that the disability claimed has existed since the time of 
his discharge from service.  Specific examples of this type of 
information were listed.  It was also noted that the Veteran was 
permitted to submit statements on the enclosed VA forms 21-4138 
from any other persons who knew of his condition.  The Veteran 
was informed that the evidence should be submitted as soon as 
possible, preferably within 30 days.  However, it was noted that 
if the evidence was not received within one year from the date of 
the letter, no benefits would be payable on the basis of the 
pending claim.  The Veteran did not respond.  

Of record is a rating decision code sheet, dated July 20, 1978, 
indicating that service connection had not been established for 
hearing loss.  He did not appeal that decision within one year of 
the notification thereof.  

Thereafter, the Veteran did not submit a single piece of 
information or evidence until a formal claim (VA Form 21-526) was 
received on June 9, 2005.  This claim was for entitlement to 
service connection for bilateral hearing loss.  

Thereafter, in the November 2005 rating decision currently on 
appeal, the RO granted service connection for right ear hearing 
loss.  A 0 percent disability rating was assigned, effective from 
June 9, 2005.  The Veteran received notice of this decision by 
letter dated in December 2005.  

The Veteran filed a notice of disagreement in May 2006.  The RO 
issued a statement of the case in March 2007 regarding 
entitlement to an effective date prior to June 9, 2005 for the 
grant of service connection for right ear hearing loss.  The 
Veteran perfected his appeal by filing a VA Form 9 in April 2007.  

In the present case, although the Veteran filed a claim in 
February 1978, and was requested to submit additional evidence, 
he did not do so within one year of the letter so requesting.  
The Veteran was informed that if he did not do so, benefits would 
not be payable, and further action on the claim would not be 
taken.  That is precisely what happened.  No further action was 
taken on the claim.  

According to 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  38 C.F.R. § 3.158.  Thus, in the case of an abandoned 
claim, the effective date for a subsequent grant of benefits can 
be no earlier than the receipt of the reopened claim after the 
abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd 
Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).  

The events surrounding the instant case fall squarely within the 
abovementioned regulations.  The Veteran did not submit evidence 
requested in connection with the original claim within one year, 
and so further action on the claim was not taken.  When the 
benefits were finally established by the November 2005 rating 
decision, the compensation benefits commenced as of the filing of 
the new claim, namely June 9, 2005.  

The Veteran argues that the benefit should be retroactive to 
March 1976 as the evidence used to approve the claim in November 
2005 was the same as that of record in April 1978.  However, 
according to the pertinent regulations, the Board finds that the 
Veteran abandoned his 1978 claim by failing to respond within a 
year to the April 11, 1978, letter requesting that he furnish 
evidence to show that his disability existed since the time of 
his discharge from service.  See 38 C.F.R. § 3.158(a).  

In this case, the effective date for a subsequent grant of 
service connection for right ear hearing loss can be no earlier 
than the receipt of the re-filed claim after the abandonment, 
which in this instance was June 9, 2005.  The Board has reviewed 
the record to determine whether any communication to VA made by 
or on behalf of the Veteran after he abandoned his 1978 claim and 
prior to his June 9, 2005, claim could be construed as a claim 
for service connection for hearing loss.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198- 200 (1992); see also EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [noting that VA must 
liberally construe all documents filed by a claimant in order to 
determine, or even to infer, what claims have been filed].  The 
record, however, contains no such communication, and neither the 
Veteran nor his representative has pointed to any such 
communication.  



Therefore, the later of the date of receipt of claim (June 9, 
2005) and the date entitlement arose, is the date of receipt of 
claim, June 9, 2005.  The Board, therefore, finds that an 
effective date prior to June 9, 2005 for the grant of service 
connection for right ear hearing loss is not warranted.  


ORDER

An effective date prior to June 9, 2005, for the grant of service 
connection for right ear hearing loss, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


